Citation Nr: 1131116	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-48 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a bilateral hearing loss disability.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from March 1951 to March 1953

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim for increase for a bilateral hearing loss disability, after the VA examination in February 2009, the Veteran submitted a private audiological test conducted in April 2009, which appears to show a change in the puretone thresholds for each ear and a decrease in speech discrimination testing for each ear.  As the private audiological test suggests a material change in the Veteran's disability since he was last examined by VA in 2009, a reexamination under 38 C.F.R. § 3.327 is needed. 







In addition, a rating decision in November 2009, the RO denied the claim for a total disability rating for compensation based upon individual unemployability.  The Board construes the Veteran's statement in December 2009 in his substantive appeal to the claim for increase for the bilateral hearing loss disability as a notice of disagreement to the rating decision in November 2009, denying the claim for a total disability rating.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of the Veteran's former employer, Fordyce Holdings, Inc. of Victoria. Texas.

2.  Afford the Veteran a VA audiology examination to determine the current level of hearing impairment.  

3.  After the requested development has been completed, adjudicate the claim for increase for a bilateral hearing loss disability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

4.  Furnish the Veteran and his representative a statement of the case on the claim for a total disability rating for compensation based upon individual unemployability, including on an extraschedular basis.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.  38 C.F.R. § 4.16(a) & (b).


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



